DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 10-12, 15-20 and 23-25 are pending.  Claims 10, 18 and 24 have been amended.  Claims 1-9, 13-14 and 21-22 have been canceled.  

Response to Arguments
Applicant’s arguments filed 03/07/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Kubo US 20150142305 in view of MOREL US 20180090011 and Conway US 20110288765.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15-16, 18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 20150142305 in view of MOREL US 20180090011 and Conway US 20110288765.
Regarding claim 10 and 18, Kubo teaches:
determining a current position of a vehicle (Par 0027 “The position detector 11 subsequently detects a present position of the vehicle and subsequently detects a travelling direction of the vehicle. The position detector 11 may include a distance sensor instead of the speed sensor 14.”) via a navigation system (Par 0026 “the navigation apparatus 1 includes a position detector”) in the vehicle (Par 0012 “a navigation apparatus utilized in an electric vehicle”); and
comparing the current position of the vehicle with a stored location of a charging station (compares location with a current position of vehicle by determining the distance. Par 0067 “The route calculation section 37 searches for the charging stations disposed within a reachable range from the present position of the vehicle, and calculates a distance to the closest one of the charging stations” and Par 0120 “The name of the charging station may be obtained from the map data”).
Even though Kubo teaches:
upon determining that the current position of the vehicle is within a threshold distance from the stored location of the charging station, activating a light of the vehicle to illuminate an area outside the vehicle according to a pattern selected to indicate the stored location (Fig 10 #E; Par 0119 “the light beam locus generating section 39 newly generates the light beam locus related to the charging station (hereinafter, referred to as a light beam locus for charging). The light beam locus generating section 39 generates the light beam locus for charging so that the light beam locus for charging is displaced from a place of the area display of the original light beam locus in the travelling direction of the vehicle toward a branch point that guides to the closest charging station.”), and
activating a headlight of the vehicle to illuminate an area outside the vehicle according to a pattern selected. (the pattern selected by light beam locus is produced to match the distance of the illumination of the headlight wherein headlight illumination distance of shine outside of vehicle is matching/according to distance of the pattern selected by the light beam locus. See  Par 0110 “The light beam locus has a shape similar to a projection shape of the headlight of the vehicle. The user may have get used to the light beam locus of the headlight of the vehicle, which helps the user to feel a depth or a broadness of eyesight. Thus, the user may feel a visual comfort in the travelling direction of the vehicle by overlapping the light beam locus indicating the available travel distance or the available travel time on the electronic map. Thus, the user who drives the electric vehicle with consideration of the available travel distance or the available travel time may feel less psychological burden with above-described configuration.”)
Kubo does not teach:
upon determining that the current position of the vehicle is within a threshold distance from the stored location of the charging station, activating a headlight of the vehicle to illuminate an area outside the vehicle according to a pattern selected to indicate the stored location.  
MOREL teaches:
upon determining that the current position of the vehicle is within a threshold distance from the stored location (position of driver is the position of the vehicle which is determined. See Par 0030 “the processing unit is capable of determining the position of the driver in a predefined reference frame referred to as the projection reference frame from the at least one captured image, the processing unit being capable of calculating a transformation matrix depending on the determined position of the driver, the processing unit being capable of establishing said sequence of images from said at least one selected image, said transformation matrix and predefined parameter”; Par 0066 “the animation comprises the pivoting of the pictogram shown in the selected image relative to a horizontal axis A-A and perpendicular to the direction of movement of the motor vehicle, as shown in FIG. 4.”), activating a headlight of the vehicle to illuminate an area outside the vehicle according to a pattern (Par 0030 “the projection device comprises a light source capable of emitting a light beam, an imaging device capable of imaging the sequence of images and a headlamp capable of projecting the sequence of images onto the roadway”) selected to indicate the stored location (Fig 6 and 7 directions of a route selected displaying a pattern for direction of a route traveled; Par 0017 “the detection device is a geographical location device of the vehicle in which the event is an indication of the path to be followed in order to complete a route selected by the driver.” and Par 0022 “The method further comprises a step of capturing an image of the driver of the motor vehicle, and the step of determining the position of the driver in a predefined reference frame referred to as the projection reference frame (Rp) is implemented using the captured image.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Kubo to include upon determining that the current position of the vehicle is within a threshold distance from the stored location, activating a headlight of the vehicle to illuminate an area outside the vehicle according to a pattern selected to indicate the stored location taught by MOREL for the purpose of driving when the driver needs to navigate an unfamiliar route. . (Refer to Par 0003)

    PNG
    media_image1.png
    1449
    862
    media_image1.png
    Greyscale


Even though Kubo teaches:
receiving a transmission specifying a charging station. (received transmission having map data of location of charging station. See Par 0038 “The communication device 25 receives road traffic information distributed by a center of Vehicle Information and Communication System (VICS) (registered trademark) through a network, a beacon disposed along the road, or a frequency modulation (FM) broadcasting station of each area. The communication device 25 receives high-accuracy map data distributed by an Advanced Driver Assist Systems (ADAS) Horizon distribution server through the network, the beacon disposed along the road, or the FM broadcasting station of each area”; and Par 0032 “the facility data includes a coordinate of the charging station and a name of the charging station. The charging station is a place which provides a charging service for charging the travelling battery of the electric vehicle. The charging station is also referred to as a charging facility.”)
Kubo does not explicitly teach:
receiving a transmission from the charging station specifying a present state of the charging station. 
Conway teaches:
receiving a transmission from the charging station specifying a present state of the charging station (charging station sends present state noted as refueling information. Fig 6; Par 0050 “The routing application 140 may also receive refueling information 235 from the charging stations 170, where the refueling information 235 includes station location, the level of station activity, price data relating to the cost of fuel, brands of fuel available, and hours of operation.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charging station taught by Kubo to have a transmission from the charging station specifying a present state of the charging station taught by Conway for the purpose of routing to a station with the ability to charge. (Refer to Par 0050)

Even though Kubo of Kubo in view of MOREL teaches:
selecting the charging station to be indicated by the light upon determining that the charging station able to charge a vehicle battery. (Selection of lights on display to indicate selected the charging station. See Fig 10; Par 0122  “FIG. 10, A indicates the vehicle position icon, B indicates original light beam locus, E indicates the light beam locus for charging, and F indicates the charging station icon”; Determining the charging station wherein the charging station is considered a location able to charge a vehicle battery. see  Par 0029 “The map data input unit 16 inputs map data necessary for drawing of the electronic map to the controller 26. The map data includes road data including node data and link data, background data”; and  Par 0032 “The background data correlates each facility” ….. “the facility data includes a coordinate of the charging station and a name of the charging station. The charging station is a place which provides a charging service for charging the travelling battery of the electric vehicle.”); and 
MOREL of Kubo in view of MOREL teaches selecting the destination to be indicated by the headlight as noted above (Fig 6 and 7 directions of a route selected displaying a pattern for direction of a route traveled; Par 0017 “the detection device is a geographical location device of the vehicle in which the event is an indication of the path to be followed in order to complete a route selected by the driver.”).
Kubo does not teach:
selecting the charging station to be indicated by the headlight upon determining that the present state renders the charging station able to charge a vehicle battery.  
Conway teaches; 
selecting the charging station to be indicated upon determining that the present state renders the charging station able to charge a vehicle battery  (Par 0050 “This additional refueling information 235 may allow the routing application 140 to avoid routing a vehicle 105 to a charging station 170 that may be closed, or that may be too busy to refuel the vehicle 105.” and Par 0013 “The system may further take into account changes that occur during the trip, such as changes in weather, changes to vehicle loading, and changes in destination. Based on these and other changes, the system may dynamically recalculate the route and charging plan.”)
 It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Kubo in view of MOREL to include selection to be indicated upon determining that the present state renders the charging station able to charge a vehicle battery taught by Conway for the purpose of routing to a station with the ability to charge. (Refer to Par 0050)

Even though Kubo teaches:
activating the headlight to project (Fig 10 light B; Par 0070 “The shape of the light beam locus is similar to a shape when lights emitted from a headlight of the vehicle are projected on the road surface ahead of the vehicle”),
activating the light to project a symbol that points to the charging station indicating the charging station (Fig 10 light E points to charging station symbol F of beam locus on the display), 
wherein the headlight is configured to produce a cone of light that projects (Headlights projecting a cone shape light. Par 0070 “The shape of the light beam locus is similar to a shape when lights emitted from a headlight of the vehicle are projected on the road surface ahead of the vehicle”), and
wherein the light is configured to produce a cone of light that projects a symbol that points to the charging station or a way to the charging station that is in a present state rendering the charging station able to the charge the vehicle battery (Fig 10 light beam locus producing a cone of light the projects “E” a symbol that points to the charging station wherein the charging station is a charging station able to charge vehicle batteries. See Fig 10; and Par 0122  “FIG. 10, A indicates the vehicle position icon, B indicates original light beam locus, E indicates the light beam locus for charging, and F indicates the charging station icon”; Determining the charging station wherein the charging station is considered a location able to charge a vehicle battery”).
Kubo does not teach:
activating the headlight to project a symbol that points to the charging station indicating the charging station, wherein the headlight is configured to produce a cone of light that projects a symbol that points to the charging station or a way to the charging station that is in a present state rendering the charging station able to the charge the vehicle battery.
  MOREL teaches:
activating the headlight to project a symbol,  wherein the headlight is configured to produce a cone of light that projects a symbol that points or a way to a destination (Figs 6 and 7).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Kubo to include activating the headlight to project a symbol of a way taught by MOREL for the purpose of driving when the driver needs to navigate an unfamiliar route. . (Refer to Par 0003)

Regarding claim 15 and 23, Kubo does not explicitly teach:
receiving a transmission from the charging station specifying the location of the charging station.  
Conway teaches:
receiving a transmission from the charging station specifying the location of the charging station.  (Par 0050 “may also receive refueling information 235 from the charging stations 170, where the refueling information 235 includes station location”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Kubo to include receiving a transmission from the charging station specifying the location of the charging station taught by Conway for the purpose of routing to a station with the ability to charge. (Refer to Par 0050)
  
  Regarding claim 16 and 24, Kubo teaches:
measuring a state of charge of a vehicle battery; (Par 0042 “The battery state detection section 32 obtains the SOC of the travelling battery of the vehicle”)
comparing the current position of the vehicle with the stored location of the charging station upon determining that the state of charge is below a predetermined threshold. (Fig 9 #S101-S106)

Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 2015/0142305 in view of MOREL US 20180090011 and Conway US 2011/0288765 as applied to claim 10 and 18 and further in view of Mielenz et al. US 20190101396.
 

  Regarding claim 11 and 19, Even though Kubo teaches:
activating the light in a manner such that the charging station is illuminated. (the light beam indicates the path to charging station and when vehicle gets to a visual insight proximity the light beam will be directed on the charging station illuminating it with the light beam. Fig 10 #E; Par 0119 “the light beam locus generating section 39 newly generates the light beam locus related to the charging station (hereinafter, referred to as a light beam locus for charging). The light beam locus generating section 39 generates the light beam locus for charging so that the light beam locus for charging is displaced from a place of the area display of the original light beam locus in the travelling direction of the vehicle toward a branch point that guides to the closest charging station.”)
Kubo does not explicitly teach:
activating the headlight in a manner such that the charging station is illuminated.
Mielenz teaches:
activating the headlight in a manner such that the station is illuminated (The headlight 122 is activated to illuminate the environmental feature 200  which is an area outside the vehicle directed toward a building. see Fig 2 #122, 130, 200; Par 0029 “When an environmental feature 200, together with its position, has been read in, a corresponding signal is made available to second means 112, the signal including information such that second means 112 is able to influence lighting unit 120 of vehicle 100, in order to adjust illumination 130, 140 of environmental feature 200.”; Par 0039 “Based on the knowledge of environmental features 200 located in the sensor range of vehicle 100, an illumination area 130 of one headlight is now adjusted in such a way that one environmental feature 200 is able to be sensed by a video sensor 101,” (station is the  location on the map of the environmental feature 200 which is a building. see Par 0026 “environmental features 200 are contained in the map. Alternatively, map 105 may be a memory in which map data is stored.” and Par 0038 “For example, environmental features 200 shown here illustratively may be buildings, features of the traffic infrastructure such as traffic lights or guardrails, features of the landscape such as lakes, hills, woods or individual trees, and other objects”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify activating the light in a manner such that the charging station is illuminated taught by Kubo to have activating the headlight in a manner such that the station is illuminated taught by Mielenz for the purpose of better navigation of the vehicle. (Refer to 0003-0004)

Regarding claim 12 and 20, Even though Kubo teaches wherein the headlight is configured to produce a cone of light (Fig 10 light B; Par 0070 “The shape of the light beam locus is similar to a shape when lights emitted from a headlight of the vehicle are projected on the road surface ahead of the vehicle”); and wherein light is configured to produce a cone of light, the method further comprising changing an orientation of the cone of light in a manner such that the charging station is illuminated (Fig 10 E light locus illuminated on F charging station),
Kubo does not explicitly teach:
the method further comprising changing an orientation of the cone of light in a manner such that the charging station is illuminated.  
Mielenz teaches:
the method further comprising changing an orientation of the cone of light in a manner such that a building is illuminated.  Fig 2 #122, 130, 200; Par 0029 “When an environmental feature 200, together with its position, has been read in, a corresponding signal is made available to second means 112, the signal including information such that second means 112 is able to influence lighting unit 120 of vehicle 100, in order to adjust illumination 130, 140 of environmental feature 200.”; Par 0039 “Based on the knowledge of environmental features 200 located in the sensor range of vehicle 100, an illumination area 130 of one headlight is now adjusted in such a way that one environmental feature 200 is able to be sensed by a video sensor 101,” (station is the  location on the map of the environmental feature 200 which is a building. see Par 0026 “environmental features 200 are contained in the map. Alternatively, map 105 may be a memory in which map data is stored.” and Par 0038 “For example, environmental features 200 shown here illustratively may be buildings, features of the traffic infrastructure such as traffic lights or guardrails, features of the landscape such as lakes, hills, woods or individual trees, and other objects”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Kubo to include the method further comprising changing an orientation of the cone of light taught by Mielenz for the purpose of better navigation of the vehicle. (Refer to 0003-0004)
  
Claims 17 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 2015/0142305 in view of MOREL US 20180090011 and Conway US 2011/0288765  as applied to claim 10 and 18 above, and further in view of Mazzola et al. US 2018/0286236.

Regarding claim 17 and 25, Kubo teaches:
measuring a vehicle speed; (Par 0027 “a speed sensor (SPEED SENS) 14 that calculates a vehicle speed”)

comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed is below a predetermined threshold. (Par 0047 “The traveled distance may also be calculated based on a detection result of the speed sensor 14”)
Even though Kubo teaches:
measuring a vehicle speed;
comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed. (Wherein the vehicle speed is part of the state information in further determining distance to further determine the closest charging station. Fig 2 #32; Par 0047 “The traveled distance may also be calculated based on a detection result of the speed sensor 14” Par 0037 “The vehicle state data includes the vehicle speed”)
Kubo does not explicitly teach:
comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed is below a predetermined threshold.
Mazzola teaches:
comparing the current position of the vehicle with the stored location upon determining that the vehicle speed is below a predetermined threshold. (Par 0007 “determining whether to provide a user-selectable message on the first user device based on a vehicle speed” Par 0104 “when the augmented reality system 900 is activated, it may be determined based on the location and/or data that media device 910 is travelling faster than a threshold speed, such as 3-10 m/s, possibly corresponding with a moving vehicle.” Par 101 “tracking the sensor data and location data and may determine that the vehicle operator has returned to the parking location. Upon detecting a sudden acceleration and/or velocity exceeding a threshold,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparing taught by Kubo to have vehicle speed threshold taught by Mazzola for the purpose of further detection of location. (Refer to Par 0002)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan US 20080198372, YATSU US 20170144591, SHIRAKI US 20160229333, KUNII US 20180118095 headlight projecting an image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
 
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859